Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al (US 2019/0127552) AND Schroeyers et al (US 2016/0319166 A1)
Regarding claims 1-16, Montoya teaches a process for making a propylene base polymer (abstract). The polypropylene can have other olefin comonomers, see p 11.
The process includes providing an active polymerization mixture with the monomers. The mixture also contains a metallocene catalyst (p 49). The mixture contains an agent which is a diaryl acetyl compound matching the Markush structure of claim 1. See p 52-64 for various closely related Markush structures. The compounds of claim 8 are also listed for use, see p 51. The acetyl compound is added in the amount of 0.6% to 3% of the composition, see p 65.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
This acetyl compound is added after the rest of the monomers are added, see p 68. The polymerization process may have multiple stages and a recycling stage and be done by any process known in the art. Liquid polymerization is cited for use, see p 49. The final shape of the polymer may be extruded into any known form in the art, see p 75. The acetyl compound stays with the polymer
Montoya does not specifically state the splitting of the streams as in part C, nor that the final form must be granules.
Schroeyer teaches a propylene base olefin polymer, see abstract.
The process includes adding a catalyst which is a metallocene catalyst (p 63) a solvent (76-77), activators and co activators (p 73-74). The separation of the polymer from the other leftover materials and unreacted monomers in done in liquid phase (p 29-30) or liquid vapor phase. The product is a granulation or pellet that many undergo underwater pelletizing, see p 31.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process steps with solvents, activators co-activators and the final separation of the products (being pellets) from the solvents and “used” material as taught in Schroeyer. These are method of producing a polypropylene polymer via metallocene catalyst to produce a final form as suggested by Schroeyer (see rejection above). The method using the activators/solvent with the monomers with subsequent  separation is an effective way to produce useful final product. The final product is in pellets or typical shapes.
Regarding claim 10 and the amount of the acetyl compound left in the second stream (the stream that does not contain the acetyl compound) Schroeyer suggests total removal of the solvent, catalyst and other used parts. This would include 10wppm or less in the stream acetyl compound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                             


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771